20-10161-jlg        Doc 456       Filed 04/27/20 Entered 04/27/20 14:16:21                    Main Document
                                               Pg 1 of 6



Robert J. Feinstein, Esq.
Bradford J. Sandler, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777

Counsel to the Official Committee of Unsecured Creditors


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :
                                                                :      Chapter 11
FAIRWAY GROUP HOLDINGS                                          :
CORP., et al.,                                                  :      Cases No. 20-10161 (JLG))
                                                                :
                  Debtors.1                                     :      (Jointly Administered)
----------------------------------------------------------------x

               STIPULATION EXTENDING CHALLENGE PERIOD
      WITH RESPECT TO PREPETITION AGENT AND PREPETITION LENDERS

         This stipulation (this “Stipulation”) is entered into by and among: (a) the Official

Committee of Unsecured Creditors (the “Committee”) of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”), (b) Ankura Trust Company, LLC, as

administrative agent and collateral agent (the “Prepetition Agent”), and (c) the ad hoc committee

of lenders (the “Ad Hoc Group”) holding over 91% in the aggregate of all of the Debtors’

outstanding loans under the Super Senior Credit Agreement dated as of August 28, 2018, as

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
number, are as follows: Fairway Group Holdings Corp. (2788); Fairway Group Acquisition Company (2860);
Fairway Bakery LLC (4129); Fairway Broadway LLC (8591); Fairway Chelsea LLC (0288); Fairway Construction
Group, LLC (2741); Fairway Douglaston LLC (2650); Fairway East 86th Street LLC (3822); Fairway eCommerce
LLC (3081); Fairway Georgetowne LLC (9609); Fairway Greenwich Street LLC (6422); Fairway Group Central
Services LLC (7843); Fairway Group Plainview LLC (8643); Fairway Hudson Yards LLC (9331); Fairway Kips
Bay LLC (0791); FN Store LLC (9240); Fairway Paramus LLC (3338); Fairway Pelham LLC (3119); Fairway
Pelham Wines & Spirits LLC (3141); Fairway Red Hook LLC (8813); Fairway Stamford LLC (0738); Fairway
Stamford Wines & Spirits LLC (3021); Fairway Staten Island LLC (1732); Fairway Uptown LLC (8719); Fairway
Westbury LLC (6240); and Fairway Woodland Park LLC (9544). The location of the Debtors’ corporate
headquarters is 2284 12th Avenue, New York, New York 10027.



DOCS_SF:103233.1 27320/002
20-10161-jlg        Doc 456       Filed 04/27/20 Entered 04/27/20 14:16:21                     Main Document
                                               Pg 2 of 6



amended.      The Committee, the Prepetition Agent, and the Ad Hoc Group are collectively

referred to herein as the “Parties.”

                                                  RECITALS

         A.       On January 23, 2020, the Debtors filed voluntary petitions for relief under chapter

11 of Title 11 of the United States Code in the United States Bankruptcy Court for the Southern

District of New York (the “Court”).

         B.       On February 20, 2020, the Court entered the Final Order Pursuant to 11 U.S.C.

§§ 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code: (A) Authorizing Debtors to Obtain

Postpetition Financing and Use Cash Collateral; (B) Granting Liens and Providing

Superpriority Administrative Expense Status; (C) Granting Adequate Protection; (D) Modifying

Automatic Stay; and (F) Granting Related Relief [Docket No. 199] (the “Final Order”).2 The

Final Order, at Recital F, contains certain stipulations in favor of the Prepetition Agent and the

Prepetition Lenders. The Final Order imposes a “Challenge Deadline” of sixty (60) days from

the date of entry of the Final Order for the Committee to assert a “Challenge” (as defined

therein). By prior agreement of the Ad Hoc Group, the Challenge Deadline was extended

through and including April 27, 2020.

         C.       In order to further extend the Challenge Deadline, the Parties have agreed to enter

into this Stipulation.

                                                AGREEMENT

         NOW, THEREFORE, the Parties, by and through their respective undersigned counsel,

hereby stipulate and agree as follows:




2
    Capitalized terms used but not defined herein shall have the meanings ascribed in the Final Order.

                                                         2
DOCS_SF:103233.1 27320/002
20-10161-jlg        Doc 456    Filed 04/27/20 Entered 04/27/20 14:16:21            Main Document
                                            Pg 3 of 6



         1.       Solely as it applies to the Committee, the Challenge Period under the Final Order

is extended through and including June 30, 2020, without prejudice to the Parties’ ability to enter

into a further stipulation to extend such Challenge Deadline.

         2.       The Committee agrees and acknowledges that the extension of the Challenge

Deadline set forth herein is contingent upon the Committee supporting, and not taking any

actions inconsistent with, a proposed settlement between the Committee and the Prepetition

Lenders that will be encompassed in a proposed chapter 11 plan.

         3.       This Stipulation is binding and effective upon execution by the Parties hereto.

This Stipulation may not be amended or modified without the written consent of the Parties.

This Stipulation may be executed in counterparts by electronic transmission, which will be

deemed an original, and all of which when taken together will constitute one document.

         4.       Except as expressly set forth above, nothing herein shall (or shall be deemed to)

modify, amend, or derogate from the Final Order.

         5.       The Court will retain jurisdiction over all matters related to this Stipulation and

the Final Order.

                              [Remainder of page intentionally left blank]




                                                   3
DOCS_SF:103233.1 27320/002
20-10161-jlg        Doc 456   Filed 04/27/20 Entered 04/27/20 14:16:21     Main Document
                                           Pg 4 of 6



Dated: April 27, 2020                     PACHULSKI STANG ZIEHL & JONES LLP


                                          By: /s/ Robert J. Feinstein
                                          Robert J. Feinstein, Esq.
                                          Bradford J. Sandler, Esq.
                                          780 Third Avenue, 34th Floor
                                          New York, NY 10017
                                          Telephone: (212) 561-7700
                                          Facsimile: (212) 561-7777
                                          Email: rfeinstein@pszjlaw.com
                                                    bsandler@pszjlaw.com

                                          Counsel for the Official Committee of Unsecured
                                          Creditors




DOCS_SF:103233.1 27320/002
20-10161-jlg        Doc 456   Filed 04/27/20 Entered 04/27/20 14:16:21        Main Document
                                           Pg 5 of 6




Dated: April 27, 2020                      DAVIS POLK & WARDWELL LLP


                                           By: /s/ Eli J. Vonnegut ___________
                                           Eli J. Vonnegut, Esq.
                                           450 Lexington Ave.
                                           New York, NY 10017
                                           Telephone: (212) 450-4000
                                           Facsimile: (212) 701-5800
                                           Email: eli.vonnegut@davispolk.com

                                           Counsel to the Prepetition Agent




DOCS_SF:103233.1 27320/002
20-10161-jlg        Doc 456   Filed 04/27/20 Entered 04/27/20 14:16:21    Main Document
                                           Pg 6 of 6



Dated: April 27, 2020                      KING & SPALDING LLP


                                           By: /s/ W. Austin Jowers_________
                                           W. Austin Jowers, Esq.
                                           1185 Avenue of the Americas
                                           New York, NY 10036
                                           Telephone: (212) 556-2100
                                           Email: ajowers@kslaw.com

                                           Counsel to the Ad Hoc Group




DOCS_SF:103233.1 27320/002
